      Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 1 of 13 Page ID #:800



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11     JOHN I. B.,1                                   Case No. 2:19-cv-02837-JC
12                              Plaintiff,
                                                      MEMORANDUM OPINION
13                         v.
14
       ANDREW SAUL,2 Commissioner
15     of Social Security Administration,
16                         Defendant.
17
     I.      SUMMARY
18
             On April 12, 2019, plaintiff filed a Complaint seeking review of the
19
     Commissioner of Social Security’s denial of his application for benefits. The
20
     parties have consented to proceed before the undersigned United States Magistrate
21
     Judge.
22
     ///
23
24
25           1
             Plaintiff’s name is partially redacted to protect his privacy in compliance with Federal
     Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
26
     Administration and Case Management of the Judicial Conference of the United States.
27           2
                 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Commissioner Andrew
28 Saul is hereby substituted in as the defendant in this action.

                                                      1
     Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 2 of 13 Page ID #:801



 1         This matter is before the Court on the parties’ cross motions for summary
 2 judgment, respectively “Plaintiff’s Motion” and “Defendant’s Motion”
 3 (collectively, “Motions”). The Court has taken the Motions under submission
 4 without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15; Case Management
 5 Order ¶ 5.
 6         Based on the record as a whole and the applicable law, the decision of the
 7 Commissioner is AFFIRMED. The findings of the Administrative Law Judge
 8 (“ALJ”) are supported by substantial evidence and are free from material error.
 9 II.     BACKGROUND AND SUMMARY OF ADMINISTRATIVE
10         DECISION
11         On October 30, 2013, plaintiff filed an application for Disability Insurance
12 Benefits, alleging disability beginning on June 2, 2002, due to obesity, diabetes,
13 high cholesterol, asthma, a broken ankle, and depression. (Administrative Record
14 (“AR”) 258-59, 290). An ALJ subsequently examined the medical record and
15 heard testimony from plaintiff (who was represented by counsel) and a vocational
16 expert on November 19, 2015. (AR 60-75). On December 21, 2015, the ALJ
17 determined that plaintiff was not disabled through plaintiff’s last insured date of
18 December 31, 2003. (AR 90-95).
19         On March 13, 2017, the Appeals Council granted review, vacated the ALJ’s
20 2015 decision, and remanded the matter for further administrative proceedings.
21 (AR 101-02). The Appeals Council ordered the ALJ to obtain additional evidence
22 concerning plaintiff’s left knee impairment; to further evaluate plaintiff’s alleged
23 symptoms; to “give further consideration to [plaintiff’s] maximum residual
24 functional capacity during the entire period at issue and provide rationale with
25 specific references to evidence of record in support of assessed limitations,”
26 obtaining additional evidence or explanation from medical sources as needed; and
27 to obtain “supplemental evidence from a vocational expert to clarify the effect of
28 the assessed limitations on [plaintiff’s] occupational base.” (AR 101-02).

                                              2
      Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 3 of 13 Page ID #:802



 1          On November 15, 2017, the ALJ again examined the medical record and
 2 also heard testimony from plaintiff (who was again represented by counsel), and a
 3 vocational expert. (AR 34-59). On May 2, 2018, the ALJ again determined that
 4 plaintiff was not disabled through December 31, 2003, the date last insured. (AR
 5 17-28). Specifically, the ALJ found: (1) plaintiff suffered from the following
 6 severe impairments: asthma, obesity, headache, left knee sprain/strain and
 7 tendinitis, left knee popliteal cyst, and left thigh tendinitis (AR 20); (2) plaintiff’s
 8 impairments, considered individually or in combination, did not meet or medically
 9 equal a listed impairment (AR 20); (3) plaintiff retained the residual functional
10 capacity to perform medium work (20 C.F.R. §§ 404.1567(c)) with additional
11 limitations3 (AR 20-21); (4) plaintiff could not perform any past relevant work
12 (AR 26); (5) there are jobs that exist in significant numbers in the national
13 economy that plaintiff could perform, specifically “hand packager,” “stores
14 laborer,” and “food service worker” (AR 26-27); and (6) plaintiff’s statements
15 regarding the intensity, persistence, and limiting effects of subjective symptoms
16 were not entirely consistent with the medical evidence and other evidence in the
17 record (AR 22).
18          On February 19, 2019, the Appeals Council denied plaintiff’s application
19 for review of the ALJ’s 2018 decision. (AR 1-3).
20 III.     APPLICABLE LEGAL STANDARDS
21          A.        Administrative Evaluation of Disability Claims
22          To qualify for disability benefits, a claimant must show that he is unable “to
23 engage in any substantial gainful activity by reason of any medically determinable
24
25
            3
                The ALJ determined that plaintiff was limited to: (i) lifting, carrying, pushing, or pulling
26 fifty pounds occasionally and twenty-five pounds frequently; (ii) standing and/or walking for
27 about six hours in au eight-hour workday; (iii) sitting for about six hours in au eight-hour
     workday; (iv) avoiding even moderate exposure to respiratory irritants such as fumes, odors,
28 dusts, aud gases. (AR 20-21).

                                                         3
     Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 4 of 13 Page ID #:803



 1 physical or mental impairment which can be expected to result in death or which
 2 has lasted or can be expected to last for a continuous period of not less than 12
 3 months.” Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012) (quoting
 4 42 U.S.C. § 423(d)(1)(A)) (internal quotation marks omitted); 20 C.F.R.
 5 §§ 404.1505(a), 416.905. To be considered disabled, a claimant must have an
 6 impairment of such severity that he is incapable of performing work the claimant
 7 previously performed (“past relevant work”) as well as any other “work which
 8 exists in the national economy.” Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.
 9 1999) (citing 42 U.S.C. § 423(d)).
10         To assess whether a claimant is disabled, an ALJ is required to use the five-
11 step sequential evaluation process set forth in Social Security regulations. See
12 Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006)
13 (describing five-step sequential evaluation process) (citing 20 C.F.R.
14 §§ 404.1520, 416.920). The claimant has the burden of proof at steps one through
15 four – i.e., determination of whether the claimant was engaging in substantial
16 gainful activity (step 1), has a sufficiently severe impairment (step 2), has an
17 impairment or combination of impairments that meets or medically equals one of
18 the conditions listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“Listings”)
19 (step 3), and retains the residual functional capacity to perform past relevant work
20 (step 4). Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (citation omitted).
21 The Commissioner has the burden of proof at step five – i.e., establishing that the
22 claimant could perform other work in the national economy. Id.
23         B.     Federal Court Review of Social Security Disability Decisions
24         A federal court may set aside a denial of benefits only when the
25 Commissioner’s “final decision” was “based on legal error or not supported by
26 substantial evidence in the record.” 42 U.S.C. § 405(g); Trevizo v. Berryhill, 871
27 F.3d 664, 674 (9th Cir. 2017) (citation and quotation marks omitted). The
28 standard of review in disability cases is “highly deferential.” Rounds v. Comm’r

                                              4
     Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 5 of 13 Page ID #:804



 1 of Soc. Sec. Admin., 807 F.3d 996, 1002 (9th Cir. 2015) (citation and quotation
 2 marks omitted). Thus, an ALJ’s decision must be upheld if the evidence could
 3 reasonably support either affirming or reversing the decision. Trevizo, 871 F.3d at
 4 674-75 (citations omitted). Even when an ALJ’s decision contains error, it must
 5 be affirmed if the error was harmless. See Treichler v. Comm’r of Soc. Sec.
 6 Admin., 775 F.3d 1090, 1099 (9th Cir. 2014) (ALJ error harmless if
 7 (1) inconsequential to the ultimate nondisability determination; or (2) ALJ’s path
 8 may reasonably be discerned despite the error) (citation and quotation marks
 9 omitted).
10         Substantial evidence is “such relevant evidence as a reasonable mind might
11 accept as adequate to support a conclusion.” Trevizo, 871 F.3d at 674 (defining
12 “substantial evidence” as “more than a mere scintilla, but less than a
13 preponderance”) (citation and quotation marks omitted). When determining
14 whether substantial evidence supports an ALJ’s finding, a court “must consider the
15 entire record as a whole, weighing both the evidence that supports and the
16 evidence that detracts from the Commissioner’s conclusion[.]” Garrison v.
17 Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citation and quotation marks omitted).
18         Federal courts review only the reasoning the ALJ provided, and may not
19 affirm the ALJ’s decision “on a ground upon which [the ALJ] did not rely.”
20 Trevizo, 871 F.3d at 675 (citations omitted). Hence, while an ALJ’s decision need
21 not be drafted with “ideal clarity,” it must, at a minimum, set forth the ALJ’s
22 reasoning “in a way that allows for meaningful review.” Brown-Hunter v. Colvin,
23 806 F.3d 487, 492 (9th Cir. 2015) (citing Treichler, 775 F.3d at 1099).
24         A reviewing court may not conclude that an error was harmless based on
25 independent findings gleaned from the administrative record. Brown-Hunter, 806
26 F.3d at 492 (citations omitted). When a reviewing court cannot confidently
27 conclude that an error was harmless, a remand for additional investigation or
28 ///

                                              5
     Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 6 of 13 Page ID #:805



 1 explanation is generally appropriate. See Marsh v. Colvin, 792 F.3d 1170, 1173
 2 (9th Cir. 2015) (citations omitted).
 3 IV.     DISCUSSION
 4         Plaintiff’s sole contention is that the ALJ erred by failing to provide clear,
 5 specific, and convincing reasons to discredit Plaintiff’s statements and testimony.
 6 (Plaintiff’s Motion at 6-10). Defendant contends that the ALJ provided valid and
 7 sufficient reasons to determine that plaintiff’s allegations of extreme and disabling
 8 symptoms were inconsistent with the overall record, including the mild medical
 9 findings and plaintiff’s limited and conservative treatment. (Defendant’s Motion
10 at 3-8). For the reasons stated below, the Court concludes that a reversal or
11 remand is not warranted.
12         A.     Pertinent Law
13         When determining disability, an ALJ is required to consider a claimant’s
14 impairment-related pain and other subjective symptoms at each step of the
15 sequential evaluation process. 20 C.F.R. §§ 404.1529(a), (d). Accordingly, when
16 a claimant presents “objective medical evidence of an underlying impairment
17 which might reasonably produce the pain or other symptoms [the claimant]
18 alleged,” the ALJ is required to determine the extent to which the claimant’s
19 statements regarding the intensity, persistence, and limiting effects of his or her
20 subjective symptoms (“subjective statements” or “subjective complaints”) are
21 consistent with the record evidence as a whole and, consequently, whether any of
22 the individual’s symptom-related functional limitations and restrictions are likely
23 to reduce the claimant’s capacity to perform work-related activities. 20 C.F.R.
24 §§ 404.1529(a), (c)(4); Social Security Ruling (“SSR”) 16-3p, 2017 WL 5180304,
25 ///
26 ///
27 ///
28 ///

                                               6
      Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 7 of 13 Page ID #:806



 1 at *4-*10.4 When an individual’s subjective statements are inconsistent with other
 2 evidence in the record, an ALJ may give less weight to such statements and, in
 3 turn, find that the individual’s symptoms are less likely to reduce the claimant’s
 4 capacity to perform work-related activities. See SSR 16-3p, 2017 WL 5180304, at
 5 *8. In such cases, when there is no affirmative finding of malingering, an ALJ
 6 may “reject” or give less weight to the individual’s subjective statements “only by
 7 providing specific, clear, and convincing reasons for doing so.” Brown-Hunter,
 8 806 F.3d at 488-89.5 This requirement is very difficult to satisfy. See Trevizo,
 9 871 F.3d at 678 (“The clear and convincing standard is the most demanding
10 required in Social Security cases.”) (citation and quotation marks omitted).
11           An ALJ’s decision “must contain specific reasons” supported by substantial
12 evidence in the record for giving less weight to a claimant’s statements. SSR 16-
13
             4
14              Social Security Rulings reflect the Social Security Administration’s (“SSA”) official
     interpretation of pertinent statutes, regulations, and policies. 20 C.F.R. § 402.35(b)(1). Although
15   they “do not carry the ‘force of law,’” Social Security Rulings “are binding on all components of
     the . . . Administration[,]” and are entitled to deference if they are “consistent with the Social
16   Security Act and regulations.” 20 C.F.R. § 402.35(b)(1); Bray v. Comm’r of Soc. Sec. Admin.,
17   554 F.3d 1219, 1224 (9th Cir. 2009) (citations and quotation marks omitted); see also Heckler v.
     Edwards, 465 U.S. 870, 873 n.3 (1984) (discussing weight and function of Social Security
18   rulings). Social Security Ruling 16-3p superseded SSR 96-7p and, in part, eliminated use of the
19   term “credibility” from SSA “sub-regulatory policy[]” in order to “clarify that subjective
     symptom evaluation is not an examination of an individual’s [overall character or truthfulness]
20    . . . [and] more closely follow [SSA] regulatory language regarding symptom evaluation.” See
     SSR 16-3p, 2017 WL 5180304, at *1-*2, *10-*11. The SSA subsequently republished SSR
21
     16-3p making no change to the substantive policy interpretation regarding evaluation of a
22   claimant’s subjective complaints, but clarifying that the SSA would apply SSR 16-3p only
     “[when making] determinations and decisions on or after March 28, 2016[,]” and that federal
23   courts should apply “the rules [regarding subjective symptom evaluation] that were in effect at
24   the time” an ALJ’s decision being reviewed became final. SSR 16-3p, 2017 WL 5180304, at *1,
     *13 n.27.
25
             5
                 It appears to this Court, based upon its research of the origins of the requirement that
26 there be “specific, clear and convincing” reasons to reject or give less weight to an individual’s
27 subjective statements absent an affirmative finding of malingering, that such standard of proof
     remains applicable even when SSR 16-3p governs. See Trevizo, 871 F.3d at 678-79 & n.5
28 (citations omitted).

                                                          7
     Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 8 of 13 Page ID #:807



 1 3p, 2017 WL 5180304, at *10. An ALJ must clearly identify each subjective
 2 statement being rejected and the particular evidence in the record which
 3 purportedly undermines the statement. Treichler, 775 F.3d at 1103 (citation
 4 omitted). Unless there is affirmative evidence of malingering, the Commissioner’s
 5 reasons for rejecting a claimant’s testimony must be “clear and convincing.”
 6 Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995) (internal quotation marks
 7 omitted), as amended (Apr. 9, 1996). “General findings are insufficient[.]”
 8 Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (citations omitted).
 9         If an ALJ’s evaluation of a claimant’s statements is reasonable and is
10 supported by substantial evidence, it is not the court’s role to second-guess it. See
11 Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (citation omitted). When
12 an ALJ fails properly to discuss a claimant’s subjective complaints, however, the
13 error may not be considered harmless “unless [the Court] can confidently conclude
14 that no reasonable ALJ, when fully crediting the testimony, could have reached a
15 different disability determination.” Stout, 454 F.3d at 1056; see also Brown-
16 Hunter, 806 F.3d at 492 (ALJ’s erroneous failure to specify reasons for rejecting
17 claimant testimony “will usually not be harmless”).
18         B.    Plaintiff’s Statements and Testimony
19         On January 27, 2014, plaintiff completed a function report, asserting the
20 following: He was unable to work because he could not “walk or stand for a long
21 time” and was at “risk of falling.” (AR 319). He lived at home with his wife, and
22 his activities included watching television, using the computer, talking on the
23 phone, reading, and “tr[ying] to walk and stand.” (AR 319). He did not prepare
24 meals because it was difficult to stand and “too hard to carry things and walk with
25 them for [a] long time.” (AR 321). Other than sitting and folding towels, he did
26 not do chores in the house or yard because it was “hard” and he “might fall.” (AR
27 321-22). He could drive a car, but “not long,” and did not shop. (AR 322). He
28 ///

                                              8
     Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 9 of 13 Page ID #:808



 1 could lift only five pounds, and could walk only fifteen feet before needing to rest
 2 for about twenty minutes. (AR 324).
 3         Plaintiff testified about his activities and limitations at the hearings on
 4 November 19, 2015, and November 15, 2017. (See AR 37-52 (2015 hearing
 5 testimony); AR 63-72 (2017 hearing testimony)). Plaintiff stated the following:
 6 He last worked full-time in 2002 as a delivery and forklift driver for a printing
 7 company, which ended when he fell in the warehouse, injuring his left knee and
 8 leg.6 (AR 39, 42, 65). After his injury, in 2002, he continued working for about
 9 three or four hours a day, on “modified duty.” (AR 44). During that time, he
10 could not lift more than five pounds or “do any distance walking,” but “sitting was
11 sort of okay” for the most part. (AR 44). He sat for about one and a half or two
12 hours of the time at work, but not continually. (AR 48). When he came home, he
13 would lie down on the couch for most of the rest of the day, only getting up to use
14 the bathroom. (AR 45-47). He was able to shower with the help of a chair. (AR
15 46-47).
16         Plaintiff also testified: To get around now, he depends on a walker, which
17 his doctor prescribed around 2012, after he broke his ankle on the stairs. (AR 38-
18 39, 64-68, 71). He can walk for about “25 steps max,” and can stand for less than
19 twenty minutes, no more. (AR 38, 64). Plaintiff testified in 2015 that he can sit
20 for about a half hour. (AR 64). In 2017, he said he can sit for “[m]aybe 15 to 20
21 minutes and then [has] to stand up because [his] waist down gets numb and [his]
22 feet fall asleep.” (AR 38). Plaintiff stated that he spends “about 22 hours” a day
23 sitting down, watching television in his living room. (AR 68).
24         Plaintiff further testified: He does not help with laundry, cooking, or
25 grocery shopping. (AR 38, 64). He helps clean the house, but cannot stand for
26 long to do it. (AR 38, 64). His wife sometimes helps him bathe, but he can
27
28         6
               The injury apparently occurred on March 19, 2002. (See AR 601).

                                                    9
     Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 10 of 13 Page ID #:809



 1 manage it on his own “[e]very once in a great while.” (AR 69). He needs to lie
 2 down to dress himself. (AR 69). He can drive himself, and leaves the house about
 3 once a week to visit friends. (AR 37, 63, 70).
 4         C.    Analysis
 5         The ALJ found that plaintiff’s “medically determinable impairments could
 6 reasonably be expected to cause the alleged symptoms,” but determined that
 7 plaintiff’s “statements concerning the intensity, persistence and limiting effects of
 8 these symptoms” were “not entirely consistent with the medical evidence and
 9 other evidence for the reasons explained in th[e] decision.” (AR 22). Plaintiff
10 suggests that the ALJ’s reasons for discrediting his testimony were not sufficiently
11 specific and legitimate because the ALJ did not “pinpoint the specific testimony
12 with specific reasons,” and instead merely “recit[ed] the medical evidence in
13 support of his residual functional capacity determination,” (Plaintiff’s Motion at
14 8). The Court disagrees.
15         The ALJ discounted plaintiff’s testimony based on the objective medical
16 evidence and plaintiff’s conservative treatment, which the ALJ explained as
17 follows:
18         The medical record does not demonstrate evidence of symptoms,
19         objective medical abnormalities, diagnoses, or treatment consistent
20         with the severity of symptoms as alleged by [plaintiff]. The medical
21         record from the relevant period prior to [plaintiff’s] date last insured
22         demonstrates minimal evidence of significant objective medical
23         findings, as demonstrated by diagnostic imaging studies. Moreover,
24         treatment recommendations were conservative, involving mostly
25         routine medication management and physical therapy. It has been
26         indicated by examining and treating physicians that [plaintiff’s]
27         subjective symptoms were inconsistent with objective medical
28         findings. An orthopedic evaluation conducted as part of [plaintiff’s]

                                              10
     Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 11 of 13 Page ID #:810



 1         workers’ compensation matter indicated greater functional
 2         limitations, but it appears that the assessed functional limitations were
 3         based primarily on [plaintiff’s] subjective reports, as there were no
 4         new significant objective medical abnormalities demonstrated by
 5         diagnostic imaging studies, and treatment recommendations remained
 6         generally unchanged involving conservative modalities.
 7 (AR 22). The ALJ then went on to discuss plaintiff’s medical records in greater
 8 detail, highlighting the mild examination findings and conservative treatments.
 9 (See AR 22-23). Substantial evidence supports the ALJ’s findings, which
10 constitute specific and legitimate grounds to discount plaintiff’s testimony.
11         First, the ALJ properly determined that plaintiff’s testimony about the
12 intensity, persistence and limiting effects of his symptoms was not supported by
13 the conservative nature of his treatment. See Parra v. Astrue, 481 F.3d 742, 750-
14 51 (9th Cir. 2007) (“The ALJ also noted that [the claimant’s] physical ailments
15 were treated with over-the-counter pain medication. We have previously indicated
16 that evidence of ‘conservative treatment’ is sufficient to discount a claimant’s
17 testimony regarding severity of an impairment.”) (citation omitted), cert. denied,
18 552 U.S. 1141 (2008); Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995) (an
19 ALJ may properly rely on the fact that prescribed conservative treatment suggests
20 a lower level of both pain and functional limitation). As the ALJ observed,
21 plaintiff’s treatment mainly involved physical therapy and “routine medication
22 management.” (AR 22). These were first prescribed at the time of plaintiff’s
23 injury in March 2002 and continued through the relevant period. (See AR 573-74,
24 598, 602, 622). Plaintiff’s medication treatment appears to have consisted mainly
25 of ibuprofen, along with Zantac (ranitidine) and Soma (carisprodol). (AR 598,
26 602, 622). As the ALJ noted, plaintiff underwent an initial comprehensive general
27 surgical consultation on October 15, 2002, but “no surgical intervention was
28 indicated and treatment recommendations remained conservative during this

                                              11
     Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 12 of 13 Page ID #:811



 1 period.” (AR 22, 599-606). On an orthopedic evaluation dated March 27, 2003,
 2 plaintiff’s treating physician determined that plaintiff’s ongoing treatment “should
 3 consist of conservative care, including orthopaedic follow-up, the taking of
 4 symptomatic medication, and physical therapy.” (AR 576).
 5         Second, the record supports the ALJ’s finding that plaintiff's testimony
 6 about the intensity, persistence and limiting effects of his symptoms was not
 7 supported by the objective medical evidence. Notably, the relevant period at issue
 8 is solely between June 2, 2002, the alleged onset date, and December 31, 2003, the
 9 last insured date. (See AR 19-28). The main conditions allegedly preventing
10 plaintiff from working full-time during that period were his ongoing obesity and
11 knee and leg injuries sustained when he fell in the warehouse on March 19, 2002.
12 (AR 39, 42, 65, 573). On the day of the injury, an examination showed “full range
13 of motion, with pain on resisted motion,” and he was diagnosed with left knee
14 contusion/strain. (AR 22, 573). An examination two days later showed “mild
15 tenderness over the left knee, with mild discomfort on range of motion.” (AR 22,
16 573). As the ALJ pointed out, a progress report on April 15, 2002 indicated that
17 plaintiff’s “[e]xamination reveal[ed] subjective complaint outweigh objective
18 findings.” (AR 22, 574). On March 27, 2003, plaintiff’s left knee and thigh had
19 mild swelling and pain to palpation, with limited range of motion in the knee, and
20 he was diagnosed with left knee sprain/strain, tendinitis in the left knee and thigh,
21 and a 4 cm popliteal cyst on the left knee. (AR 23, 573, 575). At an initial
22 orthopedic examination on April 15, 2002, the examination showed an antalgic
23 gait to the left, tenderness to palpation over the medial joint line, and decreased
24 range of motion, but X-rays were within normal limits. (AR 22, 574). As the ALJ
25 observed, there do not appear to have been any significant changes in objective
26 findings for the remainder of the relevant period. (AR 23; see AR 573-75). The
27 ALJ reasonably determined that these findings are inconsistent with plaintiff’s
28 allegations of debilitating pain and functional limitations, including that he could

                                              12
     Case 2:19-cv-02837-JC Document 20 Filed 05/14/20 Page 13 of 13 Page ID #:812



 1 not lift over five pounds, was limited to sitting down for most of the three or four
 2 hours he could spend at work, and needed to spend the rest of the day lying down,
 3 only getting up to use the bathroom. (See AR 44-48).
 4         While plaintiff correctly points out that a lack of objective medical evidence
 5 is not enough, by itself, to discount his testimony (see Plaintiff’s Motion at 8), it is
 6 nonetheless a relevant factor. See Burch v. Barnhart, 400 F.3d at 681 (“Although
 7 lack of medical evidence cannot form the sole basis for discounting pain
 8 testimony, it is a factor that the ALJ can consider in his credibility analysis.”);
 9 Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (“While subjective pain
10 testimony cannot be rejected on the sole ground that it is not fully corroborated by
11 objective medical evidence, the medical evidence is still a relevant factor in
12 determining the severity of the claimant’s pain and its disabling effects.”); SSR
13 16-3p, *5 (“objective medical evidence is a useful indicator to help make
14 reasonable conclusions about the intensity and persistence of symptoms, including
15 the effects those symptoms may have on the ability to perform work-related
16 activities”). In sum, plaintiff’s conservative treatment and mild or moderate
17 objective medical findings, considered together, constitute specific and legitimate
18 reasons to discount plaintiff’s allegations. Moreover, these findings are supported
19 by substantial evidence in the record. Accordingly, plaintiff has failed to identify
20 any material error in the ALJ’s decision.
21 V.      CONCLUSION
22         For the foregoing reasons, the decision of the Commissioner of Social
23 Security is AFFIRMED.
24         LET JUDGMENT BE ENTERED ACCORDINGLY.
25 DATED: May 14, 2020
26                                          _____________/s/____________________
27                                          Honorable Jacqueline Chooljian
                                            UNITED STATES MAGISTRATE JUDGE
28

                                              13
